                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   JOHN ORNELAS,
                                  11                  Plaintiff,                            No. C 18-06453 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   TAPESTRY, INC.,                                      ORDER RE MOTION FOR
                                                                                            PARTIAL SUMMARY JUDGMENT
                                  14                  Defendant.

                                  15

                                  16                                        INTRODUCTION

                                  17        In this wage-and-hour putative class action, defendant moves for partial summary

                                  18   judgment. Because plaintiff has failed to show that defendant did not provide rest and meal

                                  19   breaks or discouraged plaintiff from taking adequate breaks, partial summary judgment as to

                                  20   claims four through seven is GRANTED. Furthermore, because plaintiff raises no genuine

                                  21   dispute that defendant acted willfully, knowingly, or intentionally in failing to pay wages due

                                  22   at termination or provide accurate wage statements, partial summary judgment as to claims five

                                  23   and six is GRANTED. While plaintiff lacks Article III standing to bring break violation claims

                                  24   under the California Labor Code’s Private Attorney General Act, the claim can be remanded to

                                  25   state court, so defendant’s motion for partial summary judgment as to the eighth claim is

                                  26   DENIED.

                                  27

                                  28
                                                                                      1
                                   1                                           STATEMENT

                                   2        Defendant Tapestry, Inc. is a multinational luxury fashion holding company and the

                                   3   parent company of Coach New York, Kate Spade New York, and Stuart Weitzman (Dkt. No.

                                   4   41 at ¶ 10). Plaintiff John Ornelas is a former non-exempt, hourly employee at defendant’s

                                   5   Stuart Weitzman retail stores in Canoga Park and Beverly Hills, California (id. at ¶ 15). He

                                   6   worked as a full-time sales associate from April 2016 to June 2018 (ibid).

                                   7        In September 2018, plaintiff filed a putative class action complaint in the Superior Court

                                   8   of California, Alameda County. Defendant removed the action here. The first amended

                                   9   complaint asserts eight claims alleging that defendant: (1) failed to pay employees’

                                  10   compensation for all hours worked, in violation of Sections 216 and 1194 of the California

                                  11   Labor Code; (2) failed to pay minimum wages, in violation of Section 1194 of the California

                                  12   Labor Code; (3) failed to pay overtime compensation, in violation of Sections 510 and 1194 of
Northern District of California
 United States District Court




                                  13   the California Labor Code; (4) failed to provide employees with sufficient rest and meal

                                  14   breaks, in violation of Sections 226.7 and 512 of the California Labor Code; (5) provided

                                  15   employees with inaccurate written wage statements, in violation of Section 226 of the

                                  16   California Labor Code; (6) failed to pay accrued wages and other compensation due

                                  17   immediately to an employee upon termination, in violation of Sections 201–203 of the

                                  18   California Labor Code; (7) engaged in unfair and unlawful business practices, in violation of

                                  19   Sections 17200, et seq., of the California Business and Professions Code; and (8) owes civil

                                  20   penalties and attorney’s fees for these violations under the California Labor Code’s Private

                                  21   Attorney General Act (“PAGA”) (id. at ¶¶ 2, 43–78).

                                  22        Plaintiff brings the above claims based on defendant’s theft-prevention policy that

                                  23   required all sales employees to have their bags and coats searched by another employee prior

                                  24   to leaving the store for breaks or after shifts (id. at ¶ 16). Even if employees did not bring

                                  25   coats or bags to work, they needed to obtain visual acknowledgment from a coworker or

                                  26   manager before leaving the store for a break (Ornelas Dep. 87:24–88:19). Plaintiff alleged that

                                  27   defendant told its employees to clock out before undergoing the security screening, and

                                  28   sometimes the screening resulted in employees spending substantial periods of time under
                                                                                        2
                                   1   defendant’s control while not being paid (Dkt. No. 41 at ¶¶ 16–18). Plaintiff further testified

                                   2   that the security screening would prevent employees from receiving legally compliant rest and

                                   3   meal breaks (id. at ¶¶ 16, 19). Defendant now moves for partial summary judgment for claims

                                   4   one and two as they pertain to liquidated damages, claims four through seven in their entirety,

                                   5   and claim eight as it relates to rest-and-meal-break violations.

                                   6                                              ANALYSIS

                                   7         Summary judgment is proper where the pleadings, discovery, and affidavits show that

                                   8   there is “no genuine dispute as to any material fact and the movant is entitled to judgment as a

                                   9   matter of law.” FRCP 56(a). Material facts are ones that might affect the outcome of the case

                                  10   under the governing, substantive law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

                                  11   (1986).

                                  12         The party moving for summary judgment bears the initial burden of identifying those
Northern District of California
 United States District Court




                                  13   portions of the pleadings, discovery, and affidavits which demonstrate the absence of a genuine

                                  14   issue of material fact. See Celotex Corp. v. Cattrett, 477 U.S. 317, 323 (1986). Rule 56 does

                                  15   not require the moving party to negate its opponent’s claims but only show that the evidence

                                  16   has failed to amount to a genuine issue of material fact. Ibid. If the moving party is able to

                                  17   meet this burden of production, then the nonmoving party must go beyond the pleadings and

                                  18   set forth specific facts showing that there is a genuine issue for trial. Ibid. The nonmoving

                                  19   party cannot oppose a properly supported summary judgment motion by “rest[ing] on mere

                                  20   allegations or denials of his pleadings.” Anderson, 477 U.S. at 256. If the nonmoving party

                                  21   fails to show that there is a genuine issue of material fact, the moving party’s motion for

                                  22   summary judgment should be granted. See Celotex Corp., 477 U.S. at 323.

                                  23        1.      CLAIM FOUR—REST-AND-MEAL-BREAK VIOLATIONS.
                                  24         Rule 8(a)(2) requires that the allegations in the complaint “give the defendant fair notice

                                  25   of what the plaintiff’s claim is and the grounds upon which it rests.” Swierkiewicz v. Sorema

                                  26   N.A., 534 U.S. 506, 512 (2002) (quotation omitted). Where the complaint fails to include

                                  27   necessary factual allegations to state a claim, it is insufficient to present the claims to the

                                  28   district court by raising them at summary judgment. See Navajo Nation v. U.S. Forest Service,
                                                                                         3
                                   1   535 F.3d 1058, 1080 (9th Cir. 2008). “[S]ummary judgment is not a procedural second chance

                                   2   to flesh out inadequate pleadings.” Wasco Prods., Inc. v. Southwall Techs., Inc., 435 F.3d 989,

                                   3   992 (9th Cir. 2006) (quotation omitted).

                                   4        Plaintiff contends in his opposition that defendant committed rest-and-meal-break

                                   5   violations because sometimes plaintiff had to work through his breaks when the store was busy

                                   6   or understaffed (Dkt. No. 58 at 4). Plaintiff made no such allegations, however, in his first

                                   7   amended complaint, the operative pleading; the first amended complaint only alleged that the

                                   8   security screenings caused rest and meal breaks to be shorter than the legally required time

                                   9   (Dkt. No. 41 at ¶¶ 16, 19, 58–61). Plaintiff agreed in his deposition that the claims he asserts

                                  10   “concern the company’s practices regarding security checks” (Ornelas Dep. 66:3–6). As such,

                                  11   only those alleged violations related to the security screening will be evaluated.

                                  12                A.      PLAINTIFF RAISES NO TRIABLE FACT THAT HE SUFFERED
Northern District of California
 United States District Court




                                                            MEAL-BREAK VIOLATIONS.
                                  13
                                            With some exceptions not applicable here, Section 512(a) of the California Labor Code
                                  14
                                       states that “[a]n employer may not employ an employee for a work period of more than five
                                  15
                                       hours per day without providing the employee with a meal period of not less than 30
                                  16
                                       minutes . . . .” Industrial Welfare Commission (IWC) Wage Order No. 7, Subdivision 11(C)
                                  17
                                       provides that “[u]nless the employee is relieved of all duty during a 30 minute meal period, the
                                  18
                                       meal period shall be considered an ‘on duty’ meal period and counted as time worked.” Cal.
                                  19
                                       Code Regs., tit 8, § 11070. Taken together, Section 512(a) and Wage Order No. 7 instruct that
                                  20
                                       an employer is obligated to provide its employees with a thirty-minute, off-duty meal break.
                                  21
                                       See Brinker Restaurant Corp. v. Superior Court, 53 Cal.4th 1004, 1043 (2012). The employer
                                  22
                                       satisfies this obligation when it gives employees a reasonable opportunity to take an
                                  23
                                       uninterrupted break, free of all duty and control by the employer. Ibid. The employer has no
                                  24
                                       obligation to police meal breaks to ensure the employees do not work, but the employer cannot
                                  25
                                       impede or discourage the employees’ breaks. Id. at 1040–42. Section 226.7(c) of the
                                  26
                                       California Labor Code requires employees who have experienced meal-break violations to be
                                  27

                                  28
                                                                                       4
                                   1   paid break “premiums,” which are an additional hour of compensation for each noncompliant

                                   2   meal break.

                                   3        Here, the first amended complaint alleges that defendant did not relieve plaintiff of all

                                   4   duties nor relinquish control over him during his breaks because plaintiff sometimes had to

                                   5   wait in the store for the security screening to be conducted while off the clock for his meal

                                   6   breaks (Dkt. No. 41 at ¶¶ 59–60). Defendant argues that it is entitled to summary judgment as

                                   7   to plaintiff’s meal-break violation claim because plaintiff has failed to raise a genuine dispute

                                   8   of fact that he experienced a meal-break violation due to the security screenings. Defendant

                                   9   further contends that the break premiums it prophylactically paid plaintiff compensated him for

                                  10   any break violations he may have suffered.

                                  11        Plaintiff very rarely endured a security screening longer than a couple seconds when

                                  12   leaving for a meal break. Plaintiff testified that if another employee was working, they would
Northern District of California
 United States District Court




                                  13   check each other out for their meal breaks (Ornelas Dep. 95:2–4). However, sometimes the

                                  14   only other employee was a manager who occasionally had conference calls around plaintiff’s

                                  15   lunch time (id. at 95:4–9). When this occurred, plaintiff would clock out for lunch and have to

                                  16   wait for the manager to give the security check and acknowledge plaintiff’s departure for the

                                  17   break (id. at 95:4–20). Plaintiff agreed that the security screening had no impact on his ability

                                  18   to take a proper meal break unless his manager was on a conference call and was unable to

                                  19   observe him leaving the store (id. at 96:9–12). On such occasions, plaintiff estimated he would

                                  20   wait five to ten minutes before being permitted to leave (id. at 95:14–20). Plaintiff estimated

                                  21   that the manager would be on a conference call at least once a month (id. 98:5–14). Plaintiff

                                  22   worked for defendant for about 26 months, so, by this estimate, plaintiff experienced at least 26

                                  23   delays to the start of his lunch period due to the security screening, assuming he was delayed

                                  24   every time his manager was on a call. However, plaintiff provides no evidence that defendant

                                  25   required him to return from his meal break exactly thirty minutes after he clocked out for the

                                  26   break.

                                  27        Timecards from plaintiff’s employment show that plaintiff clocked out in excess of thirty

                                  28   minutes on numerous occasions. “Ornelas punched out for a meal period between 31 and 35
                                                                                       5
                                   1   minutes in length over 120 times; a meal period between 36 and 40 minutes in length over 70

                                   2   times; a meal period between 41 and 45 minutes in length over 60 times; and a meal period 46

                                   3   minutes or longer over 50 times” (Christie Decl. ¶ 4). Assuming plaintiff had to wait ten

                                   4   minutes every time the manager was on the conference call, on at least 26 occasions, his

                                   5   lunches would need to have been at least forty minutes long to fully adjust for the delay.

                                   6   Plaintiff took lunches over forty minutes long on 110 occasions, but many were shorter.

                                   7         Furthermore, plaintiff provides no evidence of being reprimanded for taking meal breaks

                                   8   longer than thirty minutes, nor does he claim that defendant had a policy against meal breaks

                                   9   over thirty minutes. In his declaration, plaintiff says that he “still had to return by a certain

                                  10   time and was not permitted to take a long lunch,” but the timecard entries show many lunch

                                  11   breaks over thirty minutes (Ornelas Decl. ¶ 10; Christie Decl. ¶ 4). Additionally, the

                                  12   defendant’s employee manual stated that “a non-exempt employee must receive an unpaid
Northern District of California
 United States District Court




                                  13   meal period of no less than thirty (30) minutes for any work shift over five (5) hours” (Dkt. No.

                                  14   56-1 at 357). Plaintiff agreed in his deposition that defendant’s meal-break policy complied

                                  15   with California law (Ornelas Dep. 90:6–16). If plaintiff chose to return to work exactly thirty

                                  16   minutes after he clocked out for lunch despite a long security screening at the start of the break

                                  17   period, it was not defendant’s fault. Since plaintiff provides no evidence that defendant

                                  18   required that his lunch be only thirty minutes, even if the security screening went ten minutes

                                  19   long, any shortened meal break was due to plaintiff’s own choice. Defendant satisfied its

                                  20   obligation by providing plaintiff with the opportunity to take a break and not discouraging

                                  21   plaintiff from doing so. See White v. Starbucks Corp., 497 F.Supp.2d 1080, 1087 (N.D. Cal.

                                  22   2007) (Judge Vaughn R. Walker); Scianna v. Costco Wholesale Corp., 2019 WL 4242931, at

                                  23   *8 (N.D. Cal. Sep. 6, 2019) (Judge Nathanael M. Cousins).

                                  24         Lastly, despite the plaintiff never having complained of shortened meal breaks, defendant

                                  25   paid plaintiff over 100 meal-break premiums to preemptively compensate plaintiff for any

                                  26   potential violations (Ornelas Dep. 96:13–17; Christie Decl. ¶ 5; Bishop Decl. ¶ 4, Ex. B). So,

                                  27   if plaintiff did experience meal-break violations on the roughly 26 occasions where he was

                                  28   subjected to a longer security screening, plaintiff has already been compensated and, therefore,
                                                                                         6
                                   1   cannot recover penalties under Section 226.7 of the California Labor Code. See Wert v. U.S.

                                   2   Bancorp, 2016 WL 1110302, at *5 (S.D. Cal. Mar. 22, 2016) (Judge Cynthia Bashant).

                                   3        Because plaintiff cannot show defendant prevented or discouraged him from taking a full

                                   4   thirty-minute meal break when the security screening went long, plaintiff cannot establish that

                                   5   he experienced a meal-break violation due to the security screening; plaintiff cannot show a

                                   6   genuine issue of material fact in support of his claim that defendant failed to provide legally

                                   7   compliant meal breaks. This alone is dispositive. Additionally, if plaintiff did experience

                                   8   meal-break violations due to the security screening, plaintiff has already received break

                                   9   premiums for the violations. Thus, for the foregoing reasons, summary judgment as to the

                                  10   meal-break portion of the fourth claim is GRANTED.

                                  11                B.      PLAINTIFF HAS FAILED TO RAISE A GENUINE DISPUTE OF
                                                            FACT THAT HE EXPERIENCED REST-BREAK VIOLATIONS.
                                  12
Northern District of California




                                            The rest-break provision of the IWC Wage Order No. 7, Subdivision 12(A) provides in
 United States District Court




                                  13
                                       part that “[e]very employer shall authorize and permit all employees to take rest periods, which
                                  14
                                       insofar as practicable shall be in the middle of each work period. The authorized rest period
                                  15
                                       time shall be based on the total hours worked daily at the rate of ten (10) minutes net rest time
                                  16
                                       per four (4) hours or major fraction thereof.” Cal. Code Regs., tit 8, § 11070. The reasoning
                                  17
                                       for meal-break violations applies to rest-break violations, too. See Cole v. CRST, Inc., 317
                                  18
                                       F.R.D. 141, 144 (C.D. Cal. 2016) (Judge Virginia A. Phillips); Porch v. Masterfoods, USA,
                                  19
                                       Inc., 685 F.Supp.2d 1058, 1073 (C.D. Cal. 2008) (Judge Stephen V. Wilson).
                                  20
                                            Defendant’s only obligation was to provide employees with the opportunity for a rest
                                  21
                                       break, and defendant did not need to stamp out all voluntary work during the rest break. See
                                  22
                                       White, 497 F.Supp.2d at 1088. Section 226.7(c) of the California Labor Code requires
                                  23
                                       employees who have experienced rest-break violations to be paid an additional hour of
                                  24
                                       compensation for each noncompliant rest break.
                                  25
                                            Here, just as for the meal breaks, the first amended complaint alleges that defendant’s
                                  26
                                       security screenings caused plaintiff’s rest breaks to be “interrupted, impeded, shortened, and
                                  27
                                       overall illusory in nature” (Dkt. No. 41 at ¶ 60). Plaintiff also contends that defendant’s
                                  28
                                                                                       7
                                   1   security screening caused rest-break violations because the delays prevented plaintiff from

                                   2   taking a rest break in the middle of each work period, as required by IWC Wage Order No. 7

                                   3   (Dkt. No. 58 at 4).

                                   4        There is a contradiction in plaintiff’s sworn word about rest breaks. In plaintiff’s

                                   5   deposition, he replied “Yes” to the question “Would you agree that when you left the store for

                                   6   a rest break, after the other person observed you leaving, you always took at least ten minutes

                                   7   for the break?” (Ornelas Dep. 89:16–21). This means plaintiff never experienced a violation in

                                   8   regard to his rest breaks, since he always took a full break following the screening. Plaintiff,

                                   9   however, has since provided a declaration where he states that “part of my rest

                                  10   breaks . . . would be spent waiting for a manager or other employee to become available to

                                  11   conduct the bag check before I could leave the store” (Ornelas Decl. ¶ 5).

                                  12        “The general rule in the Ninth Circuit is that a party cannot create an issue of fact by an
Northern District of California
 United States District Court




                                  13   affidavit contradicting his prior deposition testimony.” Kennedy v. Allied Mut. Ins. Co., 952

                                  14   F.2d 262, 266 (9th Cir. 1991). The sham declaration rule is in tension with the principle that,

                                  15   at the summary judgment stage, it is not the court’s role to make credibility determinations or

                                  16   weigh conflicting evidence. Thus, the sham declaration rule “should be applied with caution.”

                                  17   Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1264 (9th Cir. 1993). As a result, a court may

                                  18   only discount a sham declaration that (1) flatly contradicts earlier deposition testimony, and (2)

                                  19   was provided for the sole purpose of creating a genuine issue of material fact. See Kennedy,

                                  20   952 F.2d at 266–67; Slojewski v. Polam Federal Credit Union, 473 Fed. Appx. 534, 535 (9th

                                  21   Cir. 2012). Thus, “the non-moving party is not precluded from elaborating upon, explaining or

                                  22   clarifying prior testimony elicited by opposing counsel on deposition[, and] minor

                                  23   inconsistencies that result from an honest discrepancy . . . afford no basis for excluding an

                                  24   opposition affidavit.” Messick v. Horizon Indus., 62 F.3d 1227, 1231 (9th Cir. 1995).

                                  25        In the present case, plaintiff’s deposition testimony that he always took at least a ten-

                                  26   minute break after a security screening came after a line of questioning having to do with the

                                  27   security screening process for when employees did not exit the store with a coat or bag

                                  28   (Ornelas Dep. 87:24–89:20):
                                                                                       8
                                   1                Q: Okay. So if you chose to leave the store during a rest break,
                                                    somebody would have to observe you leaving?
                                   2
                                                    A: Correct.
                                   3
                                                    Q: Even though you didn't have a bag or a coat?
                                   4
                                                    A: Correct.
                                   5
                                                    Q: And it's your testimony that sometimes you would have to wait
                                   6                for that person to look at you?
                                   7                A: Yes.
                                   8                ...
                                   9                Q: Would you agree that when you left the store for a rest break,
                                                    after the other person observed you leaving, you always took at
                                  10                least ten minutes for the break?
                                  11                A: Yes, if -- yeah.
                                  12        All that was required in that situation was a visual acknowledgement from a coworker or
Northern District of California
 United States District Court




                                  13   manager that plaintiff was leaving the store for a break, which plaintiff acknowledged would

                                  14   typically take only a few seconds (Ornelas Dep. 86:2–88:25). This leaves open the possibility

                                  15   that plaintiff’s breaks still could be impeded upon if he did bring a coat or bag with him for a

                                  16   break, requiring he go through the more extensive security check. Plaintiff testified that he did

                                  17   not bring a bag to work, but he did bring a coat on the cold days in winter (Ornelas Dep.

                                  18   64:21–65:16; 86:18–20). Therefore, the two sworn statements leave open the possibility that

                                  19   he had to wait too long on the cold days with a coat such that he did not get the full ten minutes

                                  20   of break on those occasions. That possibility may be the barest of possibilities, but it is enough

                                  21   to save the declaration from the sham declaration rule.

                                  22        Regardless, plaintiff has failed to raise a genuine issue of material fact that he suffered

                                  23   rest-break violations by defendant. Defendant’s policy in the employee manual stated that

                                  24   “[e]mployees are eligible for ten (10) minutes of ‘net rest’ for every four (4) hours of work”

                                  25   (Dkt. No. 56-1 at 357). Plaintiff acknowledged in his deposition that he understood he was

                                  26   responsible for taking rest breaks in accordance with defendant’s policy (Ornelas Dep. 84:9–

                                  27   21). As previously mentioned, plaintiff agreed that when all that was required for the security

                                  28   screening was a visual acknowledgement from a coworker that he was leaving for a break, he
                                                                                       9
                                   1   always took at least ten minutes for the break after leaving the store (id. at 89:16–21). It is

                                   2   possible that when he had to have a jacket searched, this was not the case. However, plaintiff

                                   3   provides no evidence other than his statement in his declaration of this possibility (Ornelas

                                   4   Decl. ¶ 9):

                                   5
                                                     Stuart Weitzman’s bag check policy also interfered with my ability
                                   6                 to take meal and rest breaks. I and my co-workers had to undergo
                                                     a bag check whenever we left the store, not just at the end of our
                                   7                 shifts. As a result, part of my rest breaks and meal breaks would
                                                     be spent waiting for a manager or other employee to become
                                   8                 available to conduct the bag check before I could leave the store.

                                   9
                                             Even treating this statement as true, it is not enough for establishing a rest-break
                                  10
                                       violation. The extra time plaintiff may have spent off the clock waiting for the security
                                  11
                                       screening to be conducted is not an issue of non-compliant breaks but unpaid wages. The crux
                                  12
Northern District of California




                                       of the matter is whether plaintiff was able to take a full-length break, regardless of if it was
 United States District Court




                                  13
                                       preceded by time spent waiting for a security screening. District courts have granted summary
                                  14
                                       judgment in favor of the employer-defendant where the plaintiff-employee did not provide
                                  15
                                       testimony that the defendant prohibited the plaintiff from taking a full break:
                                  16

                                  17                 By his own testimony, however, [plaintiff] was never required to
                                                     work through the rest break, and he was allowed to continue his
                                  18                 break once he made others aware that he was on break. [Plaintiff]
                                                     does not testify that after being asked to complete a task, he was
                                  19                 prohibited from then taking a full, ten minute rest break. Further,
                                                     [plaintiff] has cited no authority, and the Court is unaware of any,
                                  20                 that being asked to complete a task prior to taking a rest break
                                                     violates California rest break laws.
                                  21

                                  22   Cleveland v. Groceryworks.com, LLC, 200 F.Supp.3d 924, 956 (N.D. Cal. 2016) (cleaned up)

                                  23   (Judge Joseph C. Spero); see also Porch, 685 F.Supp.2d at 1073. Plaintiff does not claim that

                                  24   he was prevented from taking more than ten minutes of break or that he was discouraged from

                                  25   taking a full ten minutes after a longer security screening. Thus, if plaintiff took less than a

                                  26   ten-minute break, it was not the fault of the employer. Defendant cannot be blamed if plaintiff

                                  27   chose to return to work after less than ten minutes of rest. Defendant satisfied its obligations

                                  28
                                                                                       10
                                   1   by making the rest break available to plaintiff and not discouraging plaintiff from taking an

                                   2   adequate break.

                                   3        As to the requirement that the break be in the middle of the shift, plaintiff never asserts

                                   4   that the security screening prevented him from taking a rest break in the middle of the work

                                   5   period. Plaintiff alleged in his declaration that he sometimes missed rest breaks when the store

                                   6   was busy or understaffed (Ornelas Decl. ¶ 11). However, as previously discussed, the first

                                   7   amended complaint did not allege break violations unrelated to the security screening and

                                   8   therefore plaintiff cannot move the goal posts, now. Accordingly, summary judgment as to the

                                   9   rest-break violation portion of the fourth claim is GRANTED.

                                  10        2.      CLAIMS FIVE AND SIX—DERIVATIVE WAGE STATEMENT AND
                                                    WAITING TIME PENALTIES.
                                  11
                                            Plaintiff’s fifth claim for relief seeks penalties for failure to furnish accurate wage and
                                  12
Northern District of California




                                       hour statements pursuant to California Labor Code Section 226, and plaintiff’s sixth claim
 United States District Court




                                  13
                                       seeks waiting time penalties pursuant to California Labor Code Sections 201–203.
                                  14
                                            Section 203 provides that “[i]f an employer willfully fails to pay . . . any wages of an
                                  15
                                       employee who is discharged or who quits, the wages of the employee shall continue as a
                                  16
                                       penalty from the due date . . . until paid or until an action . . . is commenced; but the wages
                                  17
                                       shall not continue for more than 30 days.” Willful means that the employer intentionally failed
                                  18
                                       or refused to perform an act which was required to be done. Barnhill v. Robert Saunders &
                                  19
                                       Co., 125 Cal.App.3d 1, 7 (1981).
                                  20
                                                    [A]n employer’s failure to pay is not willful if that failure is due to
                                  21                (1) uncertainty in the law; (2) representations by the taxing
                                                    authority that no further payment was required; or (3) the
                                  22                employer’s “good faith mistaken belief that wages are not owed”
                                                    grounded in a “‘good faith dispute,’” which exists when the
                                  23                “employer presents a defense, based in law or fact which, if
                                                    successful, would preclude any recovery on the part of the
                                  24                employee.” A good faith dispute can exist even if the employer’s
                                                    proffered defense is “ultimately unsuccessful,” but not if the
                                  25                defense is also “unsupported by any evidence, [is] unreasonable or
                                                    [is] presented in bad faith.”
                                  26
                                  27   Diaz v. Grill Concepts Services, Inc., 23 Cal.App.5th 859, 868 (2018) (citations omitted); see
                                  28   Cal. Regs. tit. 8, § 13520. An employer’s reasonable, good faith belief that wages are not
                                                                                     11
                                   1   owed may negate a finding of willfulness. Cal. Code Regs., tit. 8, § 13520(a); Road Sprinkler

                                   2   Fitters Local Union No. 669 v. G & G Fire Sprinklers, Inc., 102 Cal.App.4th 765, 782 (2002).

                                   3   For example, in Barnhill, a discharged employee had an outstanding balance on a promissory

                                   4   note with her employer, so the employer withheld part of her final wages to repay the note.

                                   5   125 Cal.App.3d at 4. The court held that the employer need not pay penalties under Section

                                   6   203 because the state of the law was unclear at the time the employer withheld the wages. Id.

                                   7   at 5, 8–9. Similarly, in Amaral v. Cintas Corp. No. 2, 163 Cal.App.4th 1157, 1201–03 (2008),

                                   8   the employer’s actions did not trigger Section 203 penalties when he failed to pay employees a

                                   9   wage rate in compliance with a local ordinance because “no court had previously addressed the

                                  10   scope or the validity of the City’s” wage ordinance; the employer was found to have a good

                                  11   faith belief that precluded a finding of willfulness. Ibid.

                                  12        Section 226(a) requires every employer to furnish “semimonthly or at the time of each
Northern District of California
 United States District Court




                                  13   payment of wages” an accurate itemized wage statement listing the employee’s wages and

                                  14   other specified categories of information. An employee who suffers an injury under Section

                                  15   226(a) may recover damages under Section 226(e). A claim for damages under Section 226(e)

                                  16   requires a showing of: “(1) a violation of Section 226(a); (2) that is ‘knowing and intentional’;

                                  17   and (3) a resulting injury.” Willner v. Manpower Inc., 35 F.Supp.3d 1116, 1128 (N.D. Cal.

                                  18   2014) (Judge Jon S. Tigar).

                                  19        The California Supreme Court has linked the “knowing and intentional” standard to the

                                  20   “willfully” standard in the Labor Code. See Ex parte Trombley, 31 Cal.2d 801, 807–08 (1948);

                                  21   Magadia v. Wal-Mart Associates, Inc., 384 F.Supp.3d 1058, 1081–82 (N.D. Cal. 2019) (Judge

                                  22   Lucy H. Koh). While plaintiff points to a few cases finding that a good faith dispute that acts

                                  23   as a defense under Section 203 cannot be applied to Section 226, defendant rightly points out

                                  24   that the weight of authority has held that it does. A majority of courts find that an employer’s

                                  25   good faith belief that it is not violating Section 226 precludes a finding of a knowing and

                                  26
                                  27

                                  28
                                                                                       12
                                   1       intentional violation.* This order adopts the majority view that a good faith dispute can

                                   2       preclude recovery by the plaintiff under both Section 203 and Section 226.

                                   3            Plaintiff alleges that he should receive waiting time and inaccurate wage statement

                                   4       penalties since he was not compensated for his time in the security screening, he is owed break

                                   5       premiums for the shortened breaks, and this compensation was not reflected in his wage

                                   6       statements. Defendant asserts that plaintiff is not owed penalties to the extent his break

                                   7       violation claims fail and that plaintiff cannot meet the heightened culpability standards

                                   8       required by the two derivative penalty statutes. In the alternative, defendant argues that there

                                   9       was a good faith dispute as to whether defendant had to compensate plaintiff for his time

                                  10       during the security screening, or, even if the time during the security screening was

                                  11       compensable, defendant could disregard it as de minimis. Since this order holds that plaintiff

                                  12       did not suffer break violations, plaintiff cannot receive derivative penalties to the extent they
Northern District of California
 United States District Court




                                  13       are predicated on rest-and-meal-break violations.

                                  14                    A.      GOOD FAITH DISPUTE AS TO WHETHER THE TIME WAS COMPENSABLE.
                                  15            As to the derivative penalties resulting from the alleged unpaid wages, the California

                                  16       Supreme Court’s ruling in Frlekin v. Apple, Inc., 8 Cal.5th 1038, 1056 (2020), decisively held

                                  17       that employees must be compensated for time spent in a security screening. However, this

                                  18       ruling came well after plaintiff’s employment with defendant, which ended in June 2018, so

                                  19       prior caselaw must be examined to determine if defendant can establish a good faith dispute

                                  20       based on uncertainty in the law.

                                  21            At all material times, IWC Wage Order No. 7 required employers to pay employees a

                                  22       minimum wage for “all hours worked in the payroll period.” Subdivision 2(G) defined “hours

                                  23       worked” as “the time during which an employee is subject to the control of an employer and

                                  24
                                       *
                                  25    Magadia, at 1081–82; Woods v. Vector Marketing Corp., 2015 WL 2453202, at *3 (N.D. Cal.
                                       May 22, 2015) (Judge Edward M. Chen); Villalpando v. Exel Direct Inc., 2015 WL 5179486, at
                                  26   *37 (N.D. Cal. Sept. 3, 2015) (Judge Joseph C. Spero); Apodaca v. Costco Wholesale Corp., 2014
                                       WL 2533427, at *3 (C.D. Cal. June 5, 2014) (Judge Dale S. Fischer); Wright v. Adventures
                                  27   Rolling Cross Country, Inc., 2013 WL 1758815, at *9 (N.D. Cal. Apr. 24, 2013) (Edward M.
                                       Chen); Dalton v. Lee Publ’ns, Inc., 2011 WL 1045107, at *5 (S.D. Cal. Mar. 22, 2011) (Judge
                                  28   Barry Ted Moskowitz); Stafford v. Brink’s, Inc., 2014 WL 12586066, at *5 (C.D. Cal. Aug. 5,
                                       2014) (Judge Michael W. Fitzgerald).
                                                                                       13
                                   1   includes all the time the employee is suffered or permitted to work, whether or not required to

                                   2   do so.” Cal. Code Regs., tit 8, § 11070. Before Frlekin was sent to the California Supreme

                                   3   Court by the Ninth Circuit, and prior to plaintiff’s employment, the district court ruled on the

                                   4   case and determined that the time employees spent waiting for a security screening did not

                                   5   qualify as time where the employees were “suffered or permitted to work,” and thus it was not

                                   6   compensable under that prong of Subdivision 2(G). Frlekin v. Apple Inc., 2015 WL 6851424,

                                   7   at *10 (N.D. Cal. Nov. 7, 2015). It was further held that since employees had the choice to

                                   8   skip the security screening by not bringing belongings to work, employees’ time during the

                                   9   screening was also not compensable under the “control” prong of Subdivision 2(G). Id. at *6.

                                  10           The case before us is distinguishable as to the “control” prong of the analysis. Here, even

                                  11   if plaintiff did not have a bag or coat, he had to wait for acknowledgement from another

                                  12   employee or manager before leaving the premises for a break. Plaintiff testified that roughly
Northern District of California
 United States District Court




                                  13   once a month, this required that he wait, off the clock, for a manager to end a conference call

                                  14   before he could leave for his meal break. Plaintiff has further testified that it was a practice in

                                  15   defendant’s Rodeo Drive store that if multiple employees were leaving at the same time, the

                                  16   employees would have to wait to leave together while those who brought bags were subjected

                                  17   to the screening (Ornelas Dep. 74:17–25). Plaintiff said that he “had to wait more than [he]

                                  18   could just leave” (id. at 77:5–8). There was no way for him to avoid the security screening,

                                  19   unlike the plaintiffs in Frlekin, who could skip the screening by not bringing bags to work.

                                  20   Because of these distinctions, the Frlekin district court decision does not provide the proof that

                                  21   defendant could not have known the time was compensable to the extent defendant asserts it

                                  22   does.

                                  23           Defendant points to other district court cases interpreting the issue of security screenings

                                  24   under California law to further bolster its argument, yet they suffer the same issue; in each

                                  25   case, the plaintiffs-employees could have avoided the security screening altogether, thus the

                                  26   “control” prong did not apply (each case agreed that time spent in security line would not

                                  27   qualify as compensable under the “suffered and permitted to work” prong, either). See In re

                                  28   Amazon.com, Inc., Fulfillment Ctr. Fair Lab. Standards Act (FLSA) & Wage & Hour Litig.,
                                                                                         14
                                   1   2017 WL 2662607, at *3 (W.D. Ky. June 20, 2017) (Judge David J. Hale); Scott-George v.

                                   2   PVH Corp., 2016 WL 3959999, at *8–9 (E.D. Cal. July 22, 2016) (Judge Troy L. Nunley); In

                                   3   re Pac. Sunwear of Cal., Inc., 2016 WL 4250681, at *10 (Bankr. D. Del. Aug. 8, 2016) (Judge

                                   4   Laurie Selber Silverstein). In In re Amazon.com, employees who did not bring belongings to

                                   5   work still had to walk through a detector, but the court pointed out this caused no delay to the

                                   6   employees; in those circumstances the employees were not subject to the employer’s control

                                   7   during the security screening. 2017 WL 2662607 at *2. Here, even without a bag or coat,

                                   8   plaintiff was still sometimes delayed by the screening. Thus, the present case is markedly

                                   9   different from the prior cases defendant proffers to show it could not have known the time in

                                  10   the security line was compensable.

                                  11        Plaintiff points to Bono Enterprises, Inc. v. Bradshaw, 32 Cal.App.4th 968 (1995), which

                                  12   held that employees who were forbidden from leaving the premises during lunch breaks
Northern District of California
 United States District Court




                                  13   remained under the employer’s control and thus should have been compensated for the time.

                                  14   Taken together, Bono and the district court cases defendant supplies imply that the law at the

                                  15   time of plaintiff’s employment held that time in a security screening would qualify as

                                  16   compensable under the “control” prong if the screening was unavoidable by the employees and

                                  17   caused delay. Plaintiff has testified that defendant’s security screening was such a scenario.

                                  18        However, no case during or prior to plaintiff’s employment explicitly held that

                                  19   unavoidable time spent in a security screening would qualify as compensable. The Frlekin

                                  20   district court decision pointed out in its discussion of the “control” prong that there was “no

                                  21   decision on point, so this order will now lay out the decisional law,” further demonstrating the

                                  22   ambiguity in this area of the law at the time. 2015 WL 6851424 at *3. Thus, despite the fact

                                  23   that it was potentially predictable that the time in an unavoidable security screening would

                                  24   eventually be found compensable, there was no clear ruling on the matter during plaintiff’s

                                  25   employment.

                                  26
                                  27

                                  28
                                                                                      15
                                                      B.    GOOD FAITH DISPUTE BASED ON THE DE
                                   1                        MINIMIS STANDARD.
                                   2        Defendant also asserts that a good faith dispute may exist even if the time was

                                   3   compensable since, at the time of plaintiff’s employment, the federal de minimis standard was

                                   4   potentially applicable to California law claims (Dkt. No. 56 at 12). Like the question of

                                   5   compensability of time spent in a security screening, the California Supreme Court determined

                                   6   that the federal de minimis defense does not apply to California law claims after plaintiff’s

                                   7   employment ended; the decision was published in July 2018, and plaintiff’s employment ended

                                   8   June 2018. See Troester v. Starbucks Corp., 5 Cal.5th 829 (2018). Thus, prior case law must

                                   9   be reviewed.

                                  10        Before Troester, the law regarding what amount of work was considered de minimis and

                                  11   whether employers must compensate employees for de minimis work, was unclear, but some

                                  12   cases held that time spent in security screenings qualified as de minimis. See Alvarado v.
Northern District of California
 United States District Court




                                  13   Costco Wholesale Corp., 2008 WL 2477393, at *3 (N.D. Cal. June 18, 2008) (Judge Jeffrey S.

                                  14   White); Busk v. Integrity Staffing Solutions, Inc., 713 F.3d 525, 533 (9th Cir. 2013). In each of

                                  15   these cases, the time spent in the security screening was less than the longest screening plaintiff

                                  16   experienced. However, at the time, our court of appeals held that there was no precise amount

                                  17   of time and no rigid rule to be applied with mathematical certainty, so courts could have

                                  18   considered a few factors to determine whether compensation was appropriate. See Lindow v.

                                  19   United States, 738 F.2d 1057, 1062 (9th Cir.1983). This flexible standard created uncertainty

                                  20   as to the bounds of the de minimis doctrine. Yet, to the extent that the law regarding the

                                  21   application of the de minimis standard to the California Labor Code was clear at all, it

                                  22   indicated that the doctrine did apply. See Garcia v. Tapestry, Inc., 2019 WL 12105505, at *11

                                  23   (C.D. Cal. May 10, 2019) (Judge Dolly M. Gee). If successful, the de minimis standard would

                                  24   preclude plaintiff’s recovery, thus qualifying as basis for a good faith dispute. Ibid.

                                  25        It was unclear whether the time spent in the security line was compensable and whether

                                  26   the de minimis standard was applicable during plaintiff’s employment. The two issues taken

                                  27   together lead to the conclusion that there was uncertainty in the law as to defendant’s

                                  28   compensatory obligations. Even if either or both defenses would be ultimately unsuccessful,
                                                                                       16
                                   1   they still give rise to a “good faith dispute,” which is all that is required to preclude recovery.

                                   2   Diaz, 23 Cal.App.5th at 868. Therefore, plaintiff is precluded from recovering penalties under

                                   3   Sections 203 and 226 since defendant has raised a good faith dispute as to whether it acted

                                   4   “willfully” or was “knowing and intentional” in its alleged failure to adequately compensate

                                   5   plaintiff in a timely manner and provide accurate wage statements. Thus, defendant’s motion

                                   6   for summary judgment as to plaintiff’s fifth and sixth claims is GRANTED.

                                   7        3.      CLAIMS ONE AND TWO—LIQUIDATED DAMAGES UNDER
                                                    SECTION 1194.2
                                   8
                                            As part of plaintiff’s claims for unpaid wages and failure to pay minimum wage, plaintiff
                                   9
                                       is seeking liquidated damages for the alleged violations pursuant to California Labor Code
                                  10
                                       Section 1194.2. Section 1194.2(b) provides that “if the employer demonstrates . . . that the act
                                  11
                                       or omission giving rise to the action was in good faith and that the employer had reasonable
                                  12
Northern District of California




                                       grounds for believing that the act or omission was not a violation of any provision of the Labor
 United States District Court




                                  13
                                       Code relating to minimum wage, or an order of the commission, the court . . . may, as a matter
                                  14
                                       of discretion, refuse to award liquidated damages. . . .” This order has established that the law
                                  15
                                       concerning defendant’s obligation to compensate plaintiff for time in the security screening
                                  16
                                       was unsettled during plaintiff’s employment. Thus, defendant’s omission was due to a good
                                  17
                                       faith belief based on reasonable grounds that it did not need to compensate plaintiff. While
                                  18
                                       this means that the Court has discretion to refuse an award of liquidated damages, the Court
                                  19
                                       declines to make such a determination at the summary judgment phase. Thus, defendant’s
                                  20
                                       partial summary judgment motion as to claims one and two as they pertain to liquidated
                                  21
                                       damages is DENIED.
                                  22
                                            4.      CLAIM SEVEN—SECTION 17200.
                                  23
                                             California’s Unfair Competition Law prohibits unfair competition, broadly defined as
                                  24
                                       “any unlawful, unfair or fraudulent business act or practice . . . .” Cal. Bus. & Prof. Code §
                                  25
                                       17200. “By proscribing any unlawful business practice, section 17200 borrows violations of
                                  26
                                       other laws and treats them as unlawful practices that the unfair competition law makes
                                  27
                                       independently actionable.” Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular Tel. Co., 20
                                  28
                                                                                        17
                                   1   Cal.4th 163, 180 (1999) (cleaned up). The remedies available to a private plaintiff under

                                   2   Section 17200, as opposed to a district attorney or city or county counsel, “are generally

                                   3   limited to injunctive relief and restitution.” Id. at 179.

                                   4         Former employees cannot seek injunctive relief against their previous employer because

                                   5   they cannot show that they face a “‘real or immediate threat of irreparable injury’ by

                                   6   [defendant]’s employment practices.” Milligan v. Am. Airlines, Inc., 327 F.App’x 694, 696

                                   7   (9th Cir. 2009). In the first amended complaint, plaintiff sought injunctive relief for

                                   8   defendant’s alleged violations of Section 17200 (Dkt. No. 41 at ¶ 71). Plaintiff cannot seek

                                   9   injunctive relief as to any of his claims, not just rest-and-meal-break violations since he is no

                                  10   longer defendant’s employee. Plaintiff has since conceded he cannot seek injunctive relief

                                  11   (Dkt. No. 58 at 1, fn. 1).

                                  12         Nor can plaintiff seek restitution.
Northern District of California
 United States District Court




                                  13                 Restitution under Business and Professions Code section 17203 is
                                                     confined to restoration of any interest in money or property, real or
                                  14                 personal, which may have been acquired by means of such unfair
                                                     competition. A restitution order against a defendant thus requires
                                  15                 both that money or property have been lost by a plaintiff, on the
                                                     one hand, and that it have been acquired by a defendant, on the
                                  16                 other. Compensatory damages are not recoverable as restitution.
                                  17
                                       Zhang v. Superior Court, 57 Cal.4th 364, 371 (2013) (citations omitted). Defendant has
                                  18
                                       deprived plaintiff of neither money nor property since plaintiff is not owed break premiums.
                                  19
                                       Plaintiff has also conceded that he cannot pursue Section 17200 claims should the applicable
                                  20
                                       underlying claims be summarily adjudicated (Dkt. No. 58 at 1, fn. 1). Since the underlying
                                  21
                                       rest-and-meal-break violation claim fails, so must plaintiff’s seventh cause of action for
                                  22
                                       violations of the Business and Professions Code Sections 17200, et seq., as it pertains to rest-
                                  23
                                       and-meal-break violations. Therefore, to the extent stated above, defendant’s motion for
                                  24
                                       partial summary judgment as to plaintiff’s seventh claim is GRANTED.
                                  25
                                            5.       CLAIM EIGHT—PAGA VIOLATIONS.
                                  26
                                             Plaintiff asserts that even if his substantive claim concerning rest-and-meal-break
                                  27
                                       violations fail, he can still bring a PAGA claim under California Labor Code Section 2698 for
                                  28
                                                                                        18
                                   1   such violations on behalf of all other employees. Our court of appeals recently ruled, however,

                                   2   that unless the plaintiff experienced the injury himself, he lacks Article III standing to bring a

                                   3   PAGA claim based on those violations. See Magadia v. Wal-Mart Associates, Inc., 999 F.3d

                                   4   668, 674 (9th Cir. 2021). The lawsuit in Magadia was originally filed in state court and

                                   5   removed to federal court. Here, plaintiff originally filed this suit in state court, and plaintiff

                                   6   has failed to show injury due to rest- or meal-break violations. Thus, plaintiff lacks Article III

                                   7   standing to bring the PAGA claims in federal court.

                                   8         Plaintiff has argued that if he lacks standing to bring the claim in federal court, in light of

                                   9   this recent ruling, then the PAGA claim should be remanded to state court. In Magadia, our

                                  10   court of appeals ordered the district court to remand the PAGA claim for which the plaintiff

                                  11   did not personally suffer the violation. Ibid. However, in Magadia, all the other claims had

                                  12   been summarily adjudicated or resolved in a bench trial by the district court before reaching
Northern District of California
 United States District Court




                                  13   the court of appeals. Here, several claims still remain unadjudicated. Plaintiff has cited no

                                  14   authority that a single claim in a controversy can be remanded while the other claims remain in

                                  15   federal court. Since plaintiff could bring this claim in state court, we will hold it in abeyance.

                                  16   Thus, defendant’s motion for partial summary judgment on plaintiff’s eighth claim as it

                                  17   pertains to rest-and-meal-break violations is DENIED, for after the other claims have been fully

                                  18   adjudicated, this claim will be remanded to the Superior Court of California, Alameda County.

                                  19                                           CONCLUSION

                                  20         To the foregoing extent, defendant’s motion for partial summary judgment for claim

                                  21   seven, as it relates to rest-and-meal-break violations, and the entirety of claims four through six

                                  22   is GRANTED. Summary judgment is not appropriate on the issue of liquidated damages at this

                                  23   time, so the motion as to claims one and two is DENIED. As to the eighth claim, the motion is

                                  24   DENIED, for the claim, as it applies to rest-and-meal-break violations, is to be held in abeyance.

                                  25

                                  26
                                  27

                                  28
                                                                                        19
                                   1        IT IS SO ORDERED.

                                   2

                                   3   Dated: July 2, 2021

                                   4

                                   5
                                                                     WILLIAM ALSUP
                                   6                                 UNITED STATES DISTRICT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                20
